Citation Nr: 0839663	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for myelitis of the cervical spine, with arthrodesis 
of vertebrae C4, C5 and C6. 

2.  Entitlement to a disability rating for limitation of 
motion of the cervical spine, associated with myelitis of the 
cervical spine, with arthrodesis of vertebrae C4, C5 and C6, 
in excess of 10 percent prior to September 15, 2006, and in 
excess of 20 percent since September 15, 2006.  

3.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another (A&A) or by 
reason of being housebound (HB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1961. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In April 2005, the RO denied service connection for 
depression, headaches, shoulder pain, lower back pain, right 
hand tremors, sleep apnea, and decreased strength in hands, 
arms and legs, as well as the inability to lift the feet when 
walking.  The veteran did not file a timely appeal and this 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103. 

The veteran and his wife testified at a January 2006 video 
conference before a Veterans Law Judge (VLJ).  A transcript 
of that hearing is on file. 

In June 2006, the Board denied entitlement to SMP based on 
the need for the regular A&A and being HB and denied a rating 
in excess of 10 percent for the veteran's only service-
connected disability of myelitis of the cervical spine, with 
arthrodesis of vertebrae C4, C5 and C6 (service connection 
for which had been granted by a May 1962 rating decision that 
assigned the initial 10 percent rating).  However, the June 
2006 Board decision granted a separate rating of 10 percent 
for limitation of motion of the cervical spine, associated 
with myelitis of the cervical spine, with arthrodesis of 
vertebrae C4, C5 and C6.  

A July 2006 rating decision effectuated the grant of a 
separate rating of 10 percent for limitation of motion of the 
cervical spine, effective November 17, 2003 (date of receipt 
of claim).  This resulted in a combined disability evaluation 
of 20 percent, effective November 17, 2003.  

An August 2007 rating decision granted an increase from 10 
percent to 20 percent for the veteran's limitation of motion 
of the cervical spine, effective September 15, 2006.  Also, 
the RO granted service connection, on the basis of being 
associated with cervical myelitis with arthrodesis of C4, C5, 
and C6, for (1) hammertoes of the left foot, (2) hammertoes 
of the right foot, (3) spasticity of the right lower 
extremity (claimed as bilateral foot tremors and weakness of 
the legs), (4) spasticity of the left lower extremity 
(claimed as bilateral foot tremors and weakness of the legs), 
(5) spasticity of the right upper extremity (claimed as 
bilateral hand tremors and weakness of the arms and hands), 
(6) spasticity of the left upper extremity (claimed as 
bilateral hand tremors and weakness of the arms and hands), 
all effective September 15, 2006.  Each disability was 
assigned an initial noncompensable rating.  That decision 
denied service connection for special monthly compensation 
based on (A&A).  Also, service connection was denied for 
depression, claimed as secondary to the service-connected 
cervical myelitis and also denied service connection for 
bilateral foot drop.  This resulted in a combined disability 
evaluation of 30 percent from September 15, 2006.  The 
veteran did not file a Notice of Disagreement (NOD) with any 
of those decisions.  

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2007 Memorandum Decision, the Court vacated the 
Board decision and remanded the matter to the Board for 
further development and re-adjudication.  




In the November 2007 Memorandum Decision it was note that:

The appellant states in his informal brief that he 
is appealing all issues contained in the Board's 
June 2006 decision as well as all "developed 
secondary conditions" to include "plasticity of 
both bi-lateral feet and hands, deformity of hellux 
[hallux] valgus of the feet, bi-lateral flat feet 
... [and] arthritis [italics added] of the spine." 
[] To the extent that he seeks to appeal claims for 
conditions on a secondary basis that were not 
addressed by the Board, the Court is precluded from 
considering those claims in the first instance. 

In March 2008, the veteran was informed that the VLJ that 
presided over his January 2006 video conference was no longer 
at the Board, and that he had a right to another hearing 
conducted by a VLJ who would ultimately decide his appeal.  
In April 2008 he responded that he wanted a hearing at the RO 
before a VLJ via video conference.  The case was remanded for 
that purpose in June 2008. 

In July 2008 the RO denied service connection for 
degenerative disc disease of the thoracic and lumbar segments 
of the spine (claimed as low back pain).  As yet, the veteran 
has not filed a Notice of Disagreement (NOD) with that 
decision.  

The veteran and his wife testified at a September 2008 video 
conference hearing before the BVA.  A transcript of that 
hearing is on file.  

In view of the fact that the Court in the Memorandum decision 
found that the veteran was specifically claiming service 
connection for "arthritis" of the spine, and the RO 
specifically denied service connection for degenerative disc 
disease of the thoracic and lumbar spinal segments, service 
connection for arthritis of the spine, claimed as due to the 
service-connected cervical myelitis, is referred to the RO 
for initial consideration.  The other claims referred to in 
the Court's Memorandum decision have already been 
adjudicated.  

Also, the Court's Memorandum Decision found that the June 
2006 "Board decision is VACATED, to the extent that it 
denied entitlement to a disability evaluation in excess of 
10% for service-connected myelitis of the cervical spine and 
denied entitlement to special monthly pension."  That 
portion of the Board decision granting a separate 10 percent 
for limitation of motion of the cervical spine was not 
specifically vacated.  

On the other hand, the VA's Brief to the Court stated, at 
page 12, that the Court should remand the denial of a rating 
in excess of 10 percent for neurological abnormalities of the 
cervical spine as well as the matter of a rating in excess of 
10 percent for limitation of motion of the cervical spine.  
In that Brief, it was stated, at pages 12 and 13, that while 
the Board had granted a separate 10 percent disability rating 
for cervical spine limitation of motion, the award of 10 
percent should not be disturbed but it was presumed that a 
claimant was seeking the maximum disability benefit, citing 
AB v. Brown, 6 Vet. App. 351 (1993).  

While the Court's Memorandum Decision did not specifically 
address this matter, but because the Court did not 
specifically deny the VA's motion in the Brief to the Court, 
the issues will be deemed to include a higher rating for 
limitation of motion of the cervical spine.  



REMAND

As a preliminary matter, the Court's Memorandum Decision 
vacated the 2006 Board decision because it had failed to 
address certain favorable evidence, but the Court did not 
find that there had been any violation of the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the VA's duties 
to notify and to assist claimants in substantiating VA 
claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

However, since the Board's 2006 decision the Court has held 
in increased rating claims the claimant should be notified to 
provide evidence that his disability has worsened and what 
impact that has had on his occupation and life, examples of 
the types of medical and lay evidence that might be 
submitted, and that the disability rating would be based on 
application of the relevant Diagnostic Code to the condition 
and if the latter is one of the few that contain criteria 
that would not be satisfied by evidence of a worsening or 
increase in severity there must provide at least general 
notice of that requirement.  Vazquez-Flores v. Peake, 22 Vet. 
App. 91 (2008) (Per Curiam Order denying a Stay of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008)).  Since this case is 
being returned of additional evidentiary development, the 
Board is of the opinion that this additional notice should be 
provided to the veteran.


Cervical Spine

Under 38 C.F.R. § 4.124a, Diagnostic Code 8010 myelitis 
warrants a minimum 10 percent rating.  However, the evidence 
shows that the veteran also has myasthenia gravis.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8025 myasthenia gravis 
warrants a minimum 30 percent rating.  

A note to 38 C.F.R. § 4.124a states that "[i]t is required 
for the minimum ratings for residuals under diagnostic codes 
8000-8025, that there be ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses." 

In the VA's Brief to the Court, it was stated, at pages 13 
thru 15, that as to a rating greater than 10 percent for 
cervical spine myelitis, the Board had not addressed various 
VA records.  These included:  

(1) an April 2005 record that the veteran was seen 
for myasthenia gravis which caused weakness and 
that the cervical spine disability increased the 
weakness and caused the veteran to be dependent on 
a motorized scooter, other appliances, and his 
wife; 

(2) December 2005 cervical spine X-rays indicating 
straightening of the cervical spine (as compared 
with the February 2004 VAX that found no 
abnormality of the cervical spine; 

(3) VA OPT 1/2006 that the veteran had signs of 
myelomalacia at the level of the dens and C5-6 
with mild narrowing of the cervical cord and the 
veteran continued to experience pain despite 
treatment; and, 

(4) a January 2006 cervical MRI indicating nerve 
impingement and some narrowing of the caliber of 
the cervical spine cord at C5-6 suggestive of a 
focal region of myelomalacia.  


SMP

The Board's June 2006 decision stated that: 

The Board notes that the veteran does suffer from several 
conditions.  Although the record demonstrates that he 
needs medical care for these conditions, the competent 
medical evidence establishes that he does not meet the 
criteria set forth for those needing aid and attendance or 
being housebound [and that] the medical evidence is more 
probative than the lay statements of the veteran and other 
witnesses and establishes, by a preponderance of the 
evidence, that he is not housebound or in need of the 
regular aid and attendance of another person. 

The June 2006 Board decision also stated 

The veteran and his wife have made written statements, as 
have his friends and family. He and his wife provided 
sworn testimony during the January 2006 video conference 
hearing. They reported that the veteran's wife had quit 
work to take care of him.  

In other words, the Board in 2006 found that lay evidence of 
severe incapacity was not in keeping the clinical evidence of 
a lack of functional restriction and incapacity. 

The VA Brief stated, at page 18, that the 2006 Board's denial 
of SMP relied primarily on the February 2004 VA examination 
but did not consider certain evidence which suggested a need 
for A&A.  Specifically, the Brief cited the following 
evidence:

(1) a May 2005 VA medical social work & 
ambulatory case note that the veteran was 
housebound & the wife had to quit her job to care 
for the veteran; and, 

(2) the January 2006 statement of a health care 
provider of the spouse that she had developed 
physical problems due to caring for the veteran 
wherein she had to lift him and aid in all 
transfers from his house to car, to shower, in 
and out of bed,  

See also page 3 of the Court's Memorandum Decision. 

However, the VA Motion and Court decision pointed to medical 
evidence, specifically the May 2005 VA medical social work 
and ambulatory care note and the January 2006 statement from 
a health care provider, that says the same thing (in essence) 
as the lay evidence  

The significance of this medical evidence must be discussed 
in relation to the supporting lay evidence and the other 
medical evidence which does or does not support the claim.  

In light of the holding in Vazquez-Flores, Id., the 
conflicting medical and lay evidence; the fact that 
myasthenia gravis is a progressive disease; and the lapse of 
time since the veteran was last examined, further procedural 
and evidentiary development is required.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. §§ 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with, including the guidance from the 
Court in the cases of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

2.  Afford the veteran VA orthopedic and 
neurological examinations to determine 
the current level of impairment due to 
the service-connected disabilities of the 
cervical segment of spine.  The claim 
folders must be made available to the 
examiners for review. 

a). The orthopedic examination must 
include range of motion of the cervical 
segment of the spine, expressed in 
degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-
ups or with repetitive use, or painful 
motion, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion. 

b). The neurological examination should 
address whether the veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the cervical spine, that 
is, requires bed rest prescribed by a 
physician and treatment by a physician, 
and, if so, the duration and frequency of 
the incapacitating episodes. 

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to myelitis of the cervical 
spine, to include any signs and the 
degree of incomplete paralysis of the 
nerve(s) involved. 

Also, the neurological examiner is asked 
to separate, if possible, the signs and 
symptoms of the veteran's service-
connected myelitis of the cervical spine, 
with arthrodesis of vertebrae C4, C5 and 
C6 from the signs and symptoms of the 
nonservice-connected myasthenia gravis.  

3.  Afford the veteran another VA 
A&A/housebound examination to ascertain 
whether he requires the regular aid and 
attendance of another person to perform 
personal care functions of everyday 
living or to protect himself from the 
hazards and dangers incident to his daily 
environment.  Also indicate whether he is 
housebound.  Both of the determinations 
must be predicated on a combination of 
his service-connected disabilities and 
nonservice-connected conditions.  The 
claim folders must be made available to 
the examiners for review.

The examiner should address the following 
three matters:

a). Does the veteran require the regular 
aid and attendance of another person due 
to a combination of his service-connected 
and nonservice-connected disabilities?

b). Does the veteran have loss of use of 
his lower extremities or upper 
extremities?  Loss of use is based on 
consideration of remaining effective 
function.  Assess elements such as 
balance and propulsion (i.e., can the 
veteran raise the heel off the floor? Can 
he push off with the ball of the foot?)

4.  Thereafter, review the claims files.  
If any development is incomplete, 
including if the examination report does 
not contain sufficient information or 
responses to the questions posed, take 
corrective action before readjudicating 
the claims.  38 C.F.R. § 4.2 (2008).  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

